Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Boyle (US-PGPUB-NO:  US20010010090)(As to claim 1, Boyle discloses):
Claims 1, is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Morgan (US-PGPUB-NO:  US20020162086)(As to claim 1, Morgan discloses):1. An integrated circuit design implementation system [Para. 5, 6, "circuit", "design"], comprising:a first cell library including a plurality of first non-transistor-based cells [Para. 32, 43, refer to: "module"], each of the plurality of first non-transistor-based cells associated with a respective delay value [Para. 32, refer to: "module", "delay"];a synthesis tool configured to: receive and synthesize a behavioral description of a  by inserting one or more of the plurality of first non- transistor-based cells into the timing path [Para. 43, refer to: "cell", "placement", "routing"];and an output tool configured to output the updated layout to a manufacturing tool [Para. 17, refer to: "tools", "modify", "layout"].
Allowable Subject Matter

Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call